Citation Nr: 1428777	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-27 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for residual disability resulting from radical right neck dissection-including loss of right arm function, chronic pain, neurological deficits, and syncopal episodes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1979 to October 1984, and from February 1991 to April 1991.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the RO that denied compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for residual disability resulting from radical right neck dissection.  The Veteran timely appealed.

In August 2010, the Board remanded the matter for additional development.  In March 2010, the Veteran testified during a hearing at the RO before a former Veterans Law Judge.

In April 2012, the Board again remanded the matter.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In April 2014, the Board duly notified the Veteran that the Board no longer employed the Veterans Law Judge that conducted the March 2010 Board hearing, and that he had the right to another Board hearing.  Later that same month, the Veteran indicated that he did not want an additional hearing.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record (March 2010 correspondence), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran's additional disability of loss of right arm function and chronic pain and neurological deficits, was not proximately caused by any error in judgment, carelessness, negligence, or similar instance of fault on the part of VA, nor an event that was not reasonably foreseeable as a result of VA medical or surgical treatment.

2.  It is at least as likely as not that the Veteran's syncopal episodes, as a result of VA medical or surgical treatment, were not reasonably foreseeable. 


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for loss of right arm function and chronic pain and neurological deficits are not met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.358, 3.361(b), 3.800 (2013). 

2.  Resolving doubt in the Veteran's favor, the criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a disability manifested by syncopal episodes, are met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.358, 3.361(b), 3.800 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Through September 2008 and December 2008 letters, the RO notified the Veteran of the legal criteria governing a claim for compensation benefits under 38 U.S.C.A. § 1151.  These documents served to provide notice of the information and evidence needed to substantiate the claim.

In the September 2008 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to the claim decided below have been obtained, to the extent possible.  The RO has obtained copies of VA treatment records, and has arranged for VA examinations in connection with the claim on appeal-reports of which are of record and are adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Under current provisions of 38 U.S.C.A. § 1151, compensation shall be awarded for a Veteran's qualifying additional disability in the same manner as if such additional disability was service-connected.  A qualifying disability is one which is not the result of a Veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, and the proximate cause of the disability is carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a). 

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, upon which the claim is based to the Veteran's condition after such care or treatment has stopped.  38 C.F.R. § 3.361(b); see also 38 C.F.R. § 3.358(b)(1).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1); see also 38 C.F.R. § 3.358(c)(1).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability (as explained in paragraph (c) of this section); and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).

The Veteran contends that he incurred additional disability, both as a result of an event not reasonably foreseeable and as a result of negligence in VA's medical or surgical treatment.  He contends that he lost the function of his right arm as a result of a "nerve being cut in neck" and the "significant removal of muscle tissue" during the radical right neck dissection surgery conducted at a VA facility on March 12, 2008.  He believes that the removal of significant muscle tissue, in conjunction with loss of the nerve, is the dominant reason for the lack of function in his right arm.  In addition, he reports chronic pain in his neck which requires management through medication, and reported having syncopal episodes.

VA progress notes, dated March 6, 2008, show that the Veteran previously had been seen in consultation for a right-sided neck mass, of approximately two months' duration.  He was treated in the emergency department with antibiotics and a course of steroids.  A computed tomography scan revealed a 2.8 centimeter by 2.3 centimeter mass in the right neck, approximately level 2 at the angle of the mandible.  Subsequently, a PET scan revealed a large, necrotic, right-sided level 2 node with likely invasion of the sternocleidomastoid muscle and jugular vein.  The PET scan did not demonstrate any primary cancer or evidence of distant metastasis.  Fine-needle aspiration demonstrated a well-differentiated squamous cell carcinoma from the right neck mass.  The Veteran was scheduled to undergo a right type 1 modified radical neck dissection.  Records show that the surgeon would attempt to spare cranial nerve XI; and that, most likely, the sternocleidomastoid and internal jugular vein would have to be taken out.

VA records, dated March 6, 2008, show that the attending surgeon and resident physician spoke at length with the Veteran; discussed the risks, benefits, and alternatives of the surgery; and indicate that the Veteran wished to proceed with the surgery.  Specific mention was made of the risk of injury to the neurovascular structures in the neck, including but not limited to cranial nerves X, XI, and XII, as well as the marginal mandibular nerve.  Also noted was a risk of injury to the carotid artery and other vascular structures in the neck.  The Veteran indicated that he understood the risks, and wished to proceed with the surgery scheduled for March 12, 2008.

VA records, dated March 20, 2008, show that the Veteran was doing well one week status-post radical right neck dissection, though he did have mild residual pain.  The final diagnosis shown on a surgical pathology report included ruptured brachial cleft cyst with granulomatous inflammation; and no evidence of malignancy in 40 lymph nodes or in salivary gland and vein.
 
VA records, dated July 17, 2008, show residual pain and weakness of the right shoulder; and indicate that cranial nerve XI had been sectioned and re-approximated during the March 2008 procedure.  The Veteran reported occasionally feeling some tightness of his neck.  He had a limited ability to turn his head to the left, and had hypersensitivity over the right upper back.  He was limited in his right arm range of motion, and was unable to lift his elbow beyond 90 degrees.  Cranial nerves II through XII were intact and symmetrical, with the exception of right marginal mandibular nerve weakness, and right cranial nerve XI weakness.  

VA records, dated in February 12, 2009, reflect that the Veteran's neurological deficits most likely stem from the effect of the radical right neck dissection in the distribution of right trigeminal, C3, C4, and C5 nerves affecting facial sensation, neck, deltoid, front/later biceps, and pectoral muscle; and that his chronic pain and neurological sensations of numbness and tingling seem to relate to the radical right neck dissection.  Electromyography and nerve conduction studies were performed in March 2009.

During the pendency of this appeal, the Veteran underwent a VA compensation and pension examination.  The report of a June 2009 VA examination reflects the history of the Veteran's present illness and the March 12, 2008 surgical procedure.  Specifically, the operative report reflected that the spinal accessory nerve was preserved as it entered the anterior border of the trapezius.  The nerve was dissected free through the posterior triangle and into the posterior border of the sternocleidomastoid muscle.  The tissue was dissected up off the floor of the neck.  A right radical neck dissection was performed.  The sternocleidomastoid muscle and jugular vein were transected and removed.  The spinal accessory nerve was injured during the course of the dissection around the tumor; it did not appear to be involved with malignancy.  An epineural repair with suture under microscopic vision was performed.  Additionally, records show that the Veteran was discharge from the hospital without any complications or infection.  Follow-up visits revealed residual right marginal branch weakness, and weakness of the right spinal accessory nerve.  Both deficits were expected to improve over the following month.  Records show that the Veteran continued to have pain and limitation of the right arm range of motion with findings of right marginal mandibular nerve weakness; and right cranial nerve XI weakness.

Following examination in June 2009, the diagnoses included right brachial cleft cyst; status-post modified radical dissection; right spinal accessory nerve injury, repaired with suturing, and with residual inability to perform right shoulder shrug.  The examiner noted that the spinal accessory nerve is a cranial nerve; and there is as likely as not some injury, given the transection during surgery, with residual inability to perform shoulder shrug, which is a scapular motion.  The examiner also indicated that the Veteran's right arm disability is not easily explainable to a spinal accessory nerve injury, as that nerve does not innervate either muscularly or from a sensory standpoint the areas involved, outside of the shoulder shrug.  Thus, the right arm disability is not at least as likely as not related to the spinal accessory nerve transection.  

In addition, the examiner noted that the risk of surgery was explained to the Veteran; and that the spinal accessary nerve was found within the area of the sternocleidomastoid which was removed, and may be transected as part of the necessary removal of the mass.  The examiner opined that the standard of care was followed, and that there was no gross negligence or straying from standard of care procedure based upon the evidence available for review.

VA records, dated July 6, 2009, show that the Veteran reported some syncopal episodes-at least 7-since the March 12, 2008 surgery.  The Veteran reported that he felt lightheaded with some neck tightness, had some blurry vision, and then passed out briefly.  Cardiac workup, included stress test, was normal.  Electromyography in July 2009 was essentially normal.  Neurological examination revealed that cranial nerves II through XII were intact, except for diminished sensation of right face maxillary and mandibular distribution. There was limited range of motion of the right shoulder, and diminished pulses along right anterior and posterior neck to trapezius muscle, extending down arm to anterolateral mid-bicep.

VA records, dated August 2009, show that the Veteran reported several episodes of syncope; and that he stated that his right neck constricts and he passes out.  There was concern of glossopharyngeal neuralgia, status-post radical right neck dissection or brachial cleft cyst; and medications were continued.  In September 2009, a VA neurology resident opined that the Veteran's syncopal episodes were of unclear etiology.
 
The report of an October 2009 VA examination reflects that the right spinal accessory nerve was lacerated and was anastomosed during the March 2008 procedure.  While the nerve had been expected to survive, it did not; and the Veteran has complete paralysis of the right trapezius muscle.  The Veteran had limitation of arm overhead activity because of weakness in the right scapula and trapezius muscle.  Post-operatively, the Veteran began having a pain syndrome involving the right side of his neck, the right inferior jaw, and the right ear and post-auricular area.  This pain sensation had persisted, and was present on a daily basis.  The Veteran described the pain as being constant, sharp, and stabbing.  The Veteran also noted intermittent excessive sweating on the right side of his neck and right jaw, as well as intermittent sensation of coldness in this same area.  The Veteran also reported recurrent episodes of fainting and syncope following the surgery.  On one occasion, it was recognized that the Veteran's blood pressure was significantly low.  A specific cause for the syncopal episodes had not been identified.  Both a cardiac Holter monitor and a cardiac stress test were negative.    

Following examination in October 2009, the examiner opined that the Veteran did not have glossopharyngeal neuralgia.  In support of the opinion, the examiner indicated that the Veteran did not present with the typical palatal, tongue, and tonsillar pain; and that the radical right neck dissection was not proximal enough in the neck to approximate the area of the glossopharyngeal nerve.

The October 2009 examiner also opined that the Veteran has a chronic pain syndrome that is clearly secondary to the radical right neck dissection on March 12, 2008; and that the nerves involved represent those superficial cranial nerves that emanate from the cervical nerve roots 2, 3, and probably 4.  In addition, the Veteran has symptoms suggesting autonomic nervous system dysfunction with the excessive sweating and excessive coldness within the region of the pain-which raises the question of a possible very localized complex regional pain syndrome-that is secondary to the radical neck dissection.

Lastly, the October 2009 examiner noted that the Veteran was having recurrent syncopal episodes; and opined that the syncopal episodes are more likely than not secondary to the radical right neck dissection, resulting in malfunction of the autonomic nervous system (parasympathetic and sympathetic nervous system), and very possibly irritation of the carotid sinus on the right side.  In support of the opinion, the examiner referenced medical literature that describes numerous cases of syncope associated with neck tumors, as well as radical dissection of the neck for treatment of those tumors.  It is suspected that the syncopal episodes are related to carotid sinus malfunction secondary to surgical intervention or scar tissue formation along with sympathetic and parasympathetic involvement.  The examiner noted that the vagus nerve was identified in the surgical procedure, but there was no comment as to whether or not there was damage to the vagus nerves.  The examiner added that the episodes of syncope experienced by the Veteran strongly suggest that malfunction of vagus nerve innervation to the heart may well be present.

In March 2010, the Veteran testified that he was told of the possible side effects of the March 12, 2008 surgery; and that he understood them.  He testified that he would have some scarring, and some tingling in his face until the nerves came back alive, and of some possible paralysis of his face.  

Following the Board's August 2010 remand, the Veteran's claims file was reviewed for an addendum opinion as to whether any of the Veteran's current symptoms resulting from the March 12, 2008 surgery were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel; or were the result of an event which was not reasonably foreseeable.  In October 2010, a VA physician reviewed the Veteran's claims file and provided negative opinions to both inquiries.  The October 2010 VA physician reasoned that, prior to surgery, fine needle aspiration suggested the presence of squamous cell cancer, which turned out to be a false positive; and that the surgeons reasonably expected to be dealing with cancer, and this likely influenced the surgical decisions before and during surgery.  The operative report indicates that the course of the right accessory nerve was altered, and that the right sternocleidomastoid muscle was removed.  The right accessory nerve was transected and repaired.  The October 2010 VA physician opined that the potential injury to the right accessory nerve was foreseeable, and was described in the consent document. 

With regard to any fault on the part of VA medical personnel, the October 2010 VA physician explained that the operative report outlined clearly that meticulous attention was paid to the preservation of all nerves encountered; and that removal of the right sternocleidomastoid muscle and injury to the right accessory nerve would be expected to cause some degree of disability involving the neck and shoulder, which the Veteran experienced.

In an April 2012 addendum, the October 2010 VA physician opined that it is less likely as not that the syncopal episodes are a complication of the radical right neck dissection on March 12, 2008.  In support of the opinion, the October 2010 VA physician reasoned that a review of the record showed that attempts to discover the cause of the Veteran's syncopal episodes did not reveal any surgery-related cause.  Specifically, the integrity of blood vessels in the head and neck were evaluated for any narrowing that might have been caused by the surgery; and non-surgical causes, such as heart dysrhythmia with Holter monitory, also were evaluated.  No identifiable cause was found.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, each of the VA examiners reviewed the entire claims file and found no evidence of negligence or carelessness, or lack of proper skills or judgment in VA's medical or surgical treatment of the Veteran on March 12, 2008.  Moreover, the evidence suggests that the Veteran's loss of function in his right arm and chronic pain and neurological deficits stem from the radical right neck dissection; and had been explained to the Veteran as the risks of surgery and were foreseeable.  The Board finds the VA examiners' opinions are factually accurate, fully articulated, and contain sound reasoning; and are afforded significant probative value.  

Even acknowledging that the Veteran continues to experience a chronic pain syndrome involving the right side of his neck, the right inferior jaw, and the right ear and post-auricular area, no fault on VA's part due to medical or surgical treatment was found.  Neither the Veteran nor his representative presented or alluded to the existence of any medical opinion (i.e., one that would support the Veteran's assertions as to whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider), despite specifically being asked or invited to present or identify such evidence in the December 2008 letter.

The Board has considered the Veteran's testimony of the possible side effects of the March 12, 2008 surgery.  The Board recognizes that the Veteran is competent to report first-hand experiences and symptoms.  However, as a lay person, he is not shown to have the medical expertise to offer an opinion as to the underlying etiology of any current neurological deficits or right arm dysfunction, to include the extent to which any action or treatment by VA health care providers contributed to additional disability.  Therefore, the Board ultimately places far more weight on the medical opinions discussed above, which considered the nature and circumstances of the Veteran's March 12, 2008 surgery at a VA facility, but concluded that the evidence reflects that additional disability manifested by loss of right arm function and chronic pain and associated neurological deficits was foreseeable; and that there was no deviation from the standard of care expected of a reasonable health care provider.

In short, the most competent and probative evidence weighs against a finding that the additional disability was related to improper care.

With regard to the Veteran's syncopal episodes, the Board notes that a specific cause had not been identified and VA physicians have ruled out cardiology factors.  One VA examiner in October 2009 opined that the syncopal episodes are more likely than not secondary to the radical right neck dissection as a result of autonomic nervous system malfunction or scar tissue formation.  Another VA physician in October 2010 opined that it is less likely as not that the syncopal episodes are a complication of the radical right neck dissection because attempts to discover the cause did not reveal any surgery-related cause.

Given these two conflicting opinions, the Board finds that the evidence is in relative equipoise as to whether syncopal episodes were a foreseeable event of the March 12, 2008 surgery.  In essence, the lack of an identified cause for the syncopal episodes post-surgery favors a finding that the events were unforeseeable pre-surgery.  Indeed, the documents of record covering foreseen events do not include syncopal episodes.  Under these circumstances, the Veteran prevails as to his claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a 

disability manifested by syncopal episodes, with application of the benefit of the doubt in his favor.  38 U.S.C.A. § 5107. 

  
ORDER

The claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for loss of right arm function and chronic pain and neurological deficits is denied. 

Compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a disability manifested by syncopal episodes is granted.




____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


